Citation Nr: 0506813	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-19 797	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lung disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from December 1960 to February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 and June 2001 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In December 2004, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

In April 1980, the RO notified the appellant that, because 
his present "lung condition" was not shown to have been 
incurred or aggravated in service, "service connection for a 
lung disability" was not established.  The appellant is 
currently claiming that due to in-service exposure to 
asbestos, he now suffers from a lung condition--the same kind 
of disability that he had previously claimed in 1979.  The 
Board notes that a new etiological theory of entitlement does 
not amount to a new claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  The issue of service connection for a lung 
disorder was not certified by the RO to the Board as a claim 
to reopen, and the RO has never provided the appellant or his 
representative notice concerning the need for new and 
material evidence as to the lung disorder.  In any case, as 
the Board's decision below reopens the appellant's claim, the 
appellant has not been prejudiced by the Board's 
consideration of the question of whether the veteran's claim 
should be reopened.  See Barnett v. Brown, 4 Vet. App. 384, 
393 (1993).

On the other hand, the issue of service connection for a back 
disorder was certified by the RO to the Board as a claim to 
reopen, and the RO did provide the appellant or his 
representative the pertinent statutes and regulations 
concerning the need for new and material evidence.  Review of 
the claims file reveals that the RO denied the appellant's 
claim of entitlement to service connection for a back 
condition in a January 1997 rating decision.  However, that 
review also indicates that the February 1997 notice letter 
concerning that denial was returned by the United States 
Postal Service (USPS).  Therefore, notice of the denial not 
having been supplied to the veteran, the January 1997 rating 
decision is not final and new and material evidence is not 
required.  In any case, as the Board's decision below grants 
the appellant's back claim, the appellant has not been 
prejudiced by the Board's consideration of the question on 
the merits.

(The underlying issue of entitlement to service connection 
for a lung disorder is addressed in the REMAND portion of the 
decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder in a 
rating decision issued in March 1980; the appellant was 
notified of the denial the next month, but he did not appeal 
that denial.

2.  Evidence submitted subsequent to the March 1980 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.

3.  During active military service, the appellant complained 
of pain in the low back on various occasions.  Physical 
examinations, documented in the service medical records 
between August 1963 and December 1995, yielded diagnostic 
assessments of low back strain and chronic lumbosacral 
strain.  

4.  It is as likely as not that the appellant's currently 
diagnosed lumbar facet and ligamentum hypertrophy with disc 
bulge are attributable to the difficulties the veteran 
experienced during service.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied the 
appellant's claim of service connection for a lung condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the March 1980 rating 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for a 
lung disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.304 
(2004).

3.  Service connection for lumbar facet and ligamentum 
hypertrophy with disc bulge is warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence

One of the issues for resolution before the Board is whether 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for a 
lung disorder.  After a review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have it considered 
de novo.  As the case is being remanded, the RO will be able 
to conduct that de novo review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The March 1980 rating decision, 
the last time the lung condition service connection claim was 
finally disallowed on any basis, is final.  This is so 
because the veteran was notified of the denial and he did not 
initiate an appeal within the time period allowed.  38 C.F.R. 
§ 19.118 (1979).  The claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the March 1980 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed before 
August 2001.)  Whether new and material evidence is submitted 
is also a jurisdictional test--if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The evidence considered by the RO in reaching its March 1980 
rating decision included the appellant's service medical 
records; the appellant's DD 214s; the report of the VA 
medical examinations conducted between October and December 
of 1979; August 1979 reports from a private osteopath; and 
the appellant's August 1979 claim for service connection.

The evidence added to the claims file after the March 1980 
rating denial includes the appellant's February 2001 claim 
for service connection; private treatment records dated from 
1972 to 1996; VA treatment records dated between 1998 and 
2002; VA medical examination reports dated in October 1986; 
the appellant's testimony at his December 2004 
videoconference Board hearing; and various written statements 
submitted by the appellant and his representative.

The specified basis for final disallowance of the appellant's 
claim for service connection for a lung disorder was that the 
evidence failed to show that the then currently existing 
condition was incurred in, or aggravated by service.  The 
appellant contends that he suffered from a lung disorder 
while serving in the Air Force.  Review of the evidence added 
to the record since the March 1980 rating decision reveals 
that the appellant has testified that he was treated in 
service for a lung condition, sarcoidosis, and that he 
continued to suffer from this lung condition after service up 
to the present time.  The appellant also testified that he 
had been told the day before by his doctor that sarcoidosis 
can cause scarring of the lungs like he has and that his 
chronic obstructive pulmonary disease (COPD) is also related 
to the sarcoidosis.  The medical evidence of record indicates 
that the appellant has been provided VA treatment for COPD 
and that COPD was diagnosed in the October 1979 VA medical 
examination.  The medical evidence of record also reveals 
that the appellant was treated at a private hospital in April 
1972, where he underwent a right scalene node biopsy that 
showed numerous noncaseating granulomatous lesions consistent 
with sarcoidosis.  The evidence of record also includes 
diagnoses of chronic bronchitis, right middle lobe syndrome 
and asthma.

Given that the material added to the claims file indicates 
that the appellant was diagnosed with sarcoidosis by biopsy 
in April 1972, the evidence added to the record subsequent to 
the March 1980 unappealed rating decision provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.  An April 1972 private 
hospital record shows a diagnosis by biopsy of sarcoidosis; 
the Board notes the October 1965 in-service suspected, but 
not proven, diagnosis of sarcoidosis of the hilar nodes.  A 
June 1999 VA x-ray report indicates the presence of small to 
moderate sized calcifications in the hilar areas bilaterally 
and in both lung fields.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not entirely cumulative of evidence previously of record.  
The Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it addresses the etiology and onset date of 
the appellant's lung condition.  As such, the new evidence, 
when viewed with the old evidence, contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disability.  Hodge, 155 F.3d at 
1363.

The Board finds that the evidence submitted subsequent to the 
March 1980 rating decision provides relevant information as 
to the question of whether the appellant suffers from lung 
pathology that is related to his active service.  The Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim of service 
connection for a lung disorder.



II.  Service connection for a back disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (1995).  For the 
showing of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Review of the service medical records reveals that the 
appellant sought treatment for complaints of low back pain 
after he fell while skating in August 1963.  The diagnosis 
was low back strain.  In December 1963, the appellant again 
sought treatment for pain in the low back.  In March 1965, 
the appellant's complaints of low back pain were discounted.  
The appellant underwent a separation examination in October 
1965; his spine was described as normal.  Thereafter, in 
December 1965, the appellant again sought treatment and was 
noted to have chronic mild low back pain.  The clinic 
impression was chronic lumbosacral strain.  There was no 
evidence of disc disease.

Private hospital records dated in April 1972 show the 
appellant's complaints of low back pain.  On physical 
examination, there was general lumbar discomfort.  A 
diagnosis of chronic lumbosacral ligamentous strain was 
rendered.  In August 1979, a private osteopath stated that 
the appellant suffered from a chronic lumbosacral strain.  
This doctor noted in February 1987 that the appellant's 
complaints had remained fairly consistent over the previous 
seven years.  

The appellant underwent a VA medical examination in October 
1979; he reported pains in his lower back area.  He reported 
constant pains in the small of his back during his October 
1986 VA medical examination.  The examiner noted back pain 
for several years.  More recently, the appellant underwent 
MRI testing in a VA facility in June 2000; the associated 
report indicates the existence of canal stenosis from facet 
and ligamentum hypertrophy at L3-4, as well as a disc bulge 
at L4-5 with bilateral facet hypertrophy.  The L5-S1 level 
showed foraminal compromise from facet hypertrophy.  

The appellant testified at his December 2004 videoconference 
hearing that the first time he ever had any problem with his 
back was in service after he had completed technical school.  
He said that he strained his back while helping to install 
1300-pound wing tanks for B-47s.  The appellant also stated 
that he had been told that the ligament strain he suffered in 
service was never allowed to heal up leading to subsequent 
injury and the current condition.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this regard, it is the policy of the VA to administer the 
law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.

The service medical records show that the appellant was 
treated for low back pain on several occasions between 1963 
and 1965, and that he was diagnosed with chronic lumbosacral 
strain shortly before he was discharged.  While it is 
possible that the current changes, disc bulge and pain are 
not related to the in-service diagnoses and treatment of his 
low back complaints, there is no medical evidence of record 
that indicates that this condition occurred only subsequent 
to the appellant's active duty.  The Board also notes that 
rating criteria in effect before September 26, 2003 indicate 
that disc space problems are considered a complication of 
lumbar strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Therefore, resolving reasonable doubt in favor of 
the appellant, the Board finds that it is as likely as not 
that the appellant's chronic low back disorder, currently 
diagnosed as facet and ligamentum hypertrophy with disc 
bulge, is traceable to the chronic strain noted in service.  
With application of the benefit of the doubt, service 
connection is therefore granted for a chronic low back 
disorder classified as lumbar facet and ligamentum 
hypertrophy with disc bulge.


ORDER

The claim for service connection for a lung disorder is 
reopened; to that extent, the appeal of this issue is 
granted.

Entitlement to service connection for lumbar facet and 
ligamentum hypertrophy with disc bulge is granted.


REMAND

The evidence of record includes information that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any application for benefits or original 
award of disability benefits and any continuing award of 
benefits should be requested and associated with the claims 
file.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of the appellant's 
pulmonary pathology; there is no medical opinion of record 
that addresses the 1972 biopsy findings or the relationship 
between sarcoidosis and the development of other pulmonary 
pathology (e.g., COPD), if any.  The considerations described 
above require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Board notes that the Court has clarified the scope of the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In particular, the Court has found that the 
provisions of 38 U.S.C.A. § 5103(a) must be fulfilled 
satisfactorily before a case is ready for Board review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2004) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim of service connection (medical 
nexus opinion), and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his lung disorder 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision and the 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals, or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
pulmonary or lung disorder.  After 
obtaining the appropriate signed 
authorization for release of information 
from the appellant, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claim 
remaining on appeal, if not already of 
record.  These records should be 
associated with the claims file.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
a pulmonary expert.  The reviewer should 
be provided with the appellant's claims 
file, including any records obtained 
pursuant to the above-mentioned 
development, and a copy of this remand.  
The reviewer should identify all 
pulmonary pathology currently present and 
discuss the etiology and onset date of 
each diagnosed disease process.  The 
clinical significance of all in-service 
and post-service chest x-rays, biopsies 
and pulmonary function tests should be 
discussed.

The reviewer should specifically address 
whether each one of appellant's currently 
diagnosed pulmonary conditions is 
causally or etiologically related to 
(1) military service or to a condition 
that existed in service, (2) asbestos 
exposure, or (3) some other cause or 
causes including the smoking of tobacco.  

(If a physical examination or laboratory 
testing is necessary before an opinion 
can be rendered, the RO should arrange 
for the examination or testing to take 
place.)

5.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should re-adjudicate the underlying 
claim of service connection for lung 
disability.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and caselaw.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


